Opinion issued July 22, 2004






 










In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-04-00279-CV
__________
 

IN RE JEFFREY DAILEY, DAVID HUTZELMAN,
AND JAMES BOWIE, Relators
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 

MEMORANDUM  OPINION

          Relators, Jeffrey Daily, David Hutzelman, and James Bowie, have filed a
petition for a writ of mandamus directed at Bill White, in his official capacity as
Mayor of the City of Houston (the City), seeking to compel the City to call an
election on a proposed amendment to the City’s charter earlier than the November
2004 presidential general election.
          We deny the petition for a writ of mandamus.
PER  CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.